Calhoon, J.,
delivered the opinion of the court.
This is an action begun by attachment. The stenographer’s report of the evidence was stricken out on motion. It is said in the brief for appellant that the original affidavit was “that said Helton has property that he is about to remove out of this state with the intent to place it beyond the reach of his creditors.” It is also said in that brief that the court below permitted that affidavit to be amended so as to read that “the said Helton has removed or is about to remove himself or his property out of this state.” If the court permitted this amendment, it had the right to do it; but when we look at the record we find that the original affidavit in attachment reads thus: That “the said Helton has removed or is about to remove himself or his property out of this state.” To show any change in this we have to refer to the stenographer’s report, which has been stricken out on motion.
The further point is made that, under the terms of the affidavit, to-wit, “that the said Helton has removed or is about to remove himself or his property out of this state” it is defective, because it embraces two grounds of attachment, and the two grounds are connected by a distinctive conjunction. This will not do. There are eleven distinct grounds of attachment. It. would be bad practice to aver any two or more of those eleven distinct grounds connecting them with a disjunctive con june*520tion; but, where either of the distinct grounds has a disjunctive within itself, it is always proper to aver it, in the terms of the .statute, with the disjunctive.
The other objections made in the brief of appellant cannot be ^decided without reference to the stenographer’s report, which was stricken out.

Affirmed.